Citation Nr: 1616000	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  12-01 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date earlier than July 19, 2010, for the grant of service connection for an adjustment disorder with depression and anxiety. 


REPRESENTATION

Veteran represented by:	Andrew B. Fain, Accredited Agent


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service from July 2003 to December 2003 and from June 2006 to September 2007 in the United States Army.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In that decision, the RO granted service connection for his psychiatric disability and assigned a 50 percent evaluation, effective from July 19, 2010.    

In September 2014, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

The Veteran requested a Board hearing before a Veterans Law Judge in his January 2012 substantive appeal (VA Form 9).  However, he failed to report for the hearing scheduled in March 2016.  He has not explained his absence or requested to reschedule the hearing.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  A formal or informal claim for service connection for a psychiatric disability was not received by VA prior to July 19, 2010.  That is, the record contains no statement, communication, or other information from the Veteran or his representative, prior to July 19, 2010, that can reasonably be construed as constituting an earlier claim for service connection for a psychiatric disability.

2.  The earliest date of claim for service connection for a psychiatric disability, July 19, 2010, is later than the date entitlement arose.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 19, 2010, for the grant of service connection for an adjustment disorder with depression and anxiety have not been met.  38 U.S.C.A. §§ 5101(a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.157, 3.160(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In a July 2010 VCAA letter, the Veteran was notified of the elements of an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In any event, the effective date issue on appeal arises from disagreement with the effective date assigned upon the grant of service connection for an adjustment disorder with depression and anxiety in a September 2010 rating decision.  In this regard, the courts have held, and VA's General Counsel has agreed, that in cases where service connection has been granted and an effective date has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500-01 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  See also VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement (NOD) begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements, such as an earlier effective date.  Id.  There has been no allegation of such error in this case.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records, VA Vet Center records, and VA examination reports.  For his part, the Veteran has submitted personal statements, representative statements, and duplicate VA Vet Center records.  The Veteran has not identified any other outstanding, available evidence that is relevant to the effective date issue being decided herein.

Moreover, as discussed below, the resolution of the earlier effective date issue turns primarily on when the Veteran first filed his claim for service connection for a psychiatric disability.  Thus, a VA examination and opinion are not needed to fairly decide this claim for an earlier effective date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

With regard to the previous September 2014 Board remand, the Board finds that the RO/AMC substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to substantial compliance with the remand orders, but not strict compliance).  Specifically, pursuant to the remand, the RO/AMC scheduled the Veteran for a Board videoconference hearing in March 2016, to which the Veteran failed to appear without cause or explanation.  As such, the RO/AMC has substantially complied with the Board's instructions.  

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the earlier effective date issue on appeal.  

II.  Factual Background and Contentions

The Veteran's STRs and SPRs dated in 2003, 2006, and 2007 show that he served in Iraq as a gunner in a trucking unit in the Army.  It was conceded by the RO that he was exposed to combat situations such as enemy gunfire in Iraq.  STRs also document the Veteran was seen for behavioral health issues and alcohol use in 2006.  He underwent in-service counseling for his psychiatric problems.   

On September 30, 2007, the Veteran separated from active duty.  

On September 9, 2007, a few weeks prior to separation from service, the Veteran filed a formal claim for service connection for a left leg shin disorder, a low back disorder, hearing loss, and tinnitus.  See VA Form 21-526 (Veteran's Application for Compensation).  However, there was no mention of PTSD or any other psychiatric disorder.  

From 2007 to 2010, the Veteran was treated for depression, anxiety, alcohol abuse, cocaine abuse, and other psychiatric issues, according to VA treatment records, VA substance abuse treatment program (SATP) records, Norwich Vet Center records, and an August 2010 VA psychological examination.  

On July 19, 2010, the Veteran filed an informal claim for service connection for PTSD.  (Ultimately, this was the effective date awarded by the RO for the grant of service connection for an adjustment disorder with depression and anxiety).  

On August 24, 2010, the Veteran underwent a VA psychological examination in which the VA examiner opined the Veteran had adjustment disorder with significant depressive and mild anxiety features due to his military service in Iraq.  

In a September 27, 2010 rating decision, the RO granted service connection for an adjustment disorder with depression and anxiety, effective from July 19, 2010, which was the date of the Veteran's initial informal claim for service connection for a psychiatric disability.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The grant of service connection was based on the August 2010 VA examiner's nexus opinion, as well as STRs, VA treatment records, and VA Vet Center records dated from 2007 to 2010.

In a May 2011 NOD, the Veteran appealed the effective date assigned for the grant of service connection for an adjustment disorder with depression and anxiety.  The appeal eventually reached the Board. 

The Veteran and his agent have contended that the July 19, 2010 effective date assigned for the grant of service connection for adjustment disorder with depression and anxiety is incorrect.  The Veteran seeks an earlier effective date of October 1, 2007, which was the day after his discharge from service.  In particular, the Veteran believes that the RO should have sympathetically read the September 9, 2007 formal claim for service connection for other disabilities as an inferred claim for service connection for a mental health condition as well.  He has also asserted that his post-service treatment records for mental health problems on a continual basis at the Norwich VA Veteran Center beginning in December 2007 meet the criteria for a reasonably raised informal claim for service connection for a psychiatric disability.  In other words, he contends this medical evidence reasonably raised a claim for service connection for a psychiatric disability, regardless of the fact that he did not expressly file a specific claim until July 2010.  As such, because the Veteran says he filed an earlier inferred service-connection claim for a psychiatric disability and was treated for psychiatric problems within one year of his September 2007 discharge, the effective date grant should be retroactive to day after discharge from service - that being October 1, 2007.  See November 2010 representative statement; January 2012 VA Form 9; January 2012 Veteran's statement. 

III.  Earlier Effective Date Law and Analysis

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).  

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400(b)(2).  

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c); Adams v. Shinseki, 568 F.3d. 956, 960 (Fed. Cir. 2009).  A finally adjudicated claim is defined as "an application, formal or informal, which has been allowed or disallowed by an agency of original jurisdiction."  38 C.F.R. § 3.160(d).  Such an action becomes "final" by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earliest.  Id.  The pending claims doctrine provides that a claim remains pending in the adjudication process-even for years-if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  The Court has confirmed that raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) (recent Federal Circuit cases have not overruled the pending claim doctrine articulated in Norris); Myers v. Principi, 16 Vet. App. 228, 236 (2002) (since VA failed to issue SOC after valid NOD was filed, the original claim was still pending and is relevant to determining the effective date of a service connection award); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled an effective earlier than July 19, 2010 for the grant of service connection for an adjustment disorder with depression and anxiety.  

At the outset, the Board finds the evidence does not demonstrate an informal claim for service connection for a psychiatric disability was received within one year after the Veteran's separation from military service on September 30, 2007, so the effective date obviously cannot be the day following his separation from service.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. §3.400(b)(2)(i).  Moreover, the claims folder contains no other communication from the Veteran or his representative indicating an intent to seek, or a belief in entitlement to, service connection for a psychiatric disability after his separation from service in September 2007 but before the July 19, 2010 effective date assigned.  See 38 C.F.R. §§ 3.1(p), 3.155(a).  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

In this regard, the Board has considered the contention made by the Veteran and his representative regarding the earlier September 9, 2007 formal claim for service connection of record.  However, that claim specifically identified a left leg shin disorder, a low back disorder, hearing loss, and tinnitus.  Even when sympathetically read, it cannot be construed as a claim for service connection for a psychiatric disorder, as the claim did not "identify the benefit sought."  38 C.F.R. § 3.155(a).  Indeed, there was no mention of a psychiatric disability or PTSD or psychiatric symptoms in the September 2007 formal claim.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. at 356-57.  The Board emphasizes that, in determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron, 13 Vet. App. at 259.    

With regard to the medical evidence of record, the Board has also considered that the Veteran's STRs dated in 2006 and 2007 and his post-service VA mental health treatment records, VA SATP records, and Norwich Vet Center records dated from 2007 to 2010 document symptoms and treatment for depression, anxiety, alcohol abuse, cocaine abuse, and other psychiatric issues.  Nevertheless, the Board does not find that such STRs and post-service medical records would constitute an informal claim for service connection for a psychiatric disorder, even when considered in conjunction with the earlier September 2007 claim for other disabilities.  His STRs are military treatment records created by a military physician.  His post-service VA treatment records and VA Vet Center records are VA generated records created by VA medical personnel and counselors.  They are not a communication from the Veteran, his representative, a Member of Congress, or an agent communicating an intent to file a claim for compensation benefits.  See 38 C.F.R. §§ 3.1, 3.155(a), (b).  The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006), (citing Brannon, 12 Vet. App. at 35).  Furthermore, the Court has held that, in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information which refers to a disability in and of itself is not an informal claim for VA benefit.  Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007).  In addition, the Court has held that a Veteran's attempt to obtain treatment does not comprise a claim.  Dunson v. Brown, 4 Vet App. 327, 330 (1993).  

VA must have some means of distinguishing between legitimate claims and ordinary medical paperwork.  The basic procedural requirements imposed by § 3.155 serve this purpose.  Indeed, if the Veteran's STRs and post-service treatment records were interpreted as an informal claim for service connection for a psychiatric disability, this "would eviscerate the intent requirement [of § 3.155]."  See Ellington, 22 Vet. App. at 146.
  
The Court recognized two exceptions to this general rule: (1) when an underlying claim has been awarded and the medical records demonstrate that a veteran's disability has increased (38 C.F.R. § 3.157), or (2) when an underlying claim has been denied and the medical records evidence new and material evidence to reopen the claim.  Criswell, 20 Vet. App at 504.  However, neither exception applies in this case.  Any references to psychiatric disability in the VA clinic records prior to the effective date of award assigned in this case could not support an application to reopen under 38 C.F.R. § 3.157(b)(1) as VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  See Sears v. Principi, 16 Vet. App. 244, 249   (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  See also Pacheco v. Gibson, 27 Vet. App. 21 (2014) (construing ambiguity contained in section 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).

The claims file does not contain any other communication from the Veteran or representative indicating an intent to seek or a belief in entitlement to service connection for a psychiatric disability from the time of his discharge from service in September 2007 until July 19, 2010.  38 C.F.R. §§ 3.1(p), 3.155(a).  Moreover, there is no provision in the law allowing for an earlier effective date based on the fact that his psychiatric problems existed from the time of his military service as documented in his STRs and his later VA treatment records, VA Vet Center records, and VA examination.  The Board's actions are bound by the applicable law and regulations as written and we no power to grant benefits not authorized by law.  38 U.S.C.A. § 7104(c).  

With regard to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, the Court has interpreted it as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  It is important to note that an effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  However, the date entitlement arose is not the date that the RO receives the evidence, but the date to which that evidence refers.  McGrath, 14 Vet. App. at 35.  It is possible that a particular piece of evidence demonstrates that the Veteran suffered from the symptoms of a disability or rating level earlier than the date of the examination, opinion, or diagnosis.  DeLisio, 25 Vet. App. at 56.  

In this case, as to the date of entitlement, STRs dated in 2006 and 2007 and VA Vet Center records and VA treatment records beginning in December 2007 document treatment and counseling for depression, anxiety, alcohol abuse, cocaine abuse, and other psychiatric issues, due to the Veteran's in-service traumatic experiences and post-service restlessness as well.  Thus, it is clearly shown by this medical evidence that the Veteran's psychiatric symptoms have been present during his military service since at least 2006.  As such, the criteria for entitlement to service connection for a psychiatric disability were met as early as 2006.  

But the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Thus, regardless if entitlement arose during service in 2006, the effective date for the grant of service connection for the Veteran's adjustment disorder with depression and anxiety cannot be earlier than the date of the claim, which was July 19, 2010.  

Accordingly, the Board concludes that July 19, 2010, the date of receipt of the Veteran's initial informal claim for service connection for a psychiatric disability, is the proper effective date for the grant of service connection.  38 U.S.C.A. § 5107(b). 


ORDER

An effective date earlier than July 19, 2010, for the grant of service connection for an adjustment disorder with depression and anxiety is denied.  




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


